56 F.3d 71NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Leionaona B. LAU; Francis L. Brown, and the survivingchildren of William C. Brown (deceased), heirs ofMrs. Valentina K. Brown; James H. Brown,United States, ex rel,Plaintiffs-Appellants,v.STATE OF HAWAI'I, Defendant-Appellee.
No. 94-15395.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 18, 1995.

Before:  PREGERSON, KOZINSKI and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Plaintiffs sued the state of Hawaii seeking compensatory and punitive damages for an allegedly illegal property tax assessment.  Plaintiffs do not name any defendant but the state, and the state has not consented to suit.  Plaintiffs' claims are therefore barred by the Eleventh Amendment.  Price v. State of Hawaii, 921 F.2d 950, 958 (9th Cir. 1990).


3
Plaintiffs' complaint might also be construed as an attempt to appeal from adverse rulings in state court.  Neither the district court nor this court has jurisdiction to hear any such appeal.  Worldwide Church of God v. McNair, 805 F.2d 888, 890-91 (9th Cir. 1986).


4
Appellant's arguments, both in the district court and on appeal, are wholly without merit.  See Wilcox v. Commissioner of Internal Revenue, 848 F.2d 1007, 1009 (9th Cir. 1988).  The state's request that we award attorney's fees as a sanction for filing a frivolous appeal is therefore granted.  We remand to the district court to determine the amount of the attorney's fee to be awarded.


5
AFFIRMED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3